Title: Thomas Jefferson to Joseph C. Cabell, 28 February 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Feb. 28. 16
          
          You enquire whether Say has ever been translated into English? I am certain he never has in America, nor do I believe he has in England. I have never seen his work named in their catalogues or advertisements nor do I believe it has been noticed by the Edinburgh reviewers. nor have they noticed the Review of Montesquieu, altho Duane sent them a copy. you will render this country a great service in translating it; for there is no branch of science of which our countrymen seem so ignorant as Political economy. the bulk & prolixity of Smith forbid venturing on him. I salute you always with affection
          Th: Jefferson
        